DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 30 is objected to because of the following informalities:
Regarding claim 30 line 1, the claim element “computer-readable medium computer-readable medium” are redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because claim 30 is directed to a computer-readable medium which, given its broadest reasonable interpretation, would typically covers forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach. A claim drawn to such a computer readable medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16 line 3, the claim element “the countdown prohibit timer” has no antecedent basis. It is unclear which “countdown prohibit timer” is being referred to.
Regarding claim 25 line 5, the claim element “the second countdown prohibit timer” has no antecedent basis. It is unclear which “second countdown prohibit timer is being referred to.
Regarding claim 26 line 5, the claim element “the second countdown prohibit timer” has no antecedent basis. It is unclear which “second countdown prohibit timer is being referred to.
Claims 27 and 28 depend on claim 26 and are rejected for the same reason as claim 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10, 11, 16-18, 20-23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US 2021/0266891).
Regarding claims 1, 17, 29, and 30, Chu discloses or suggests a method and apparatus for communications and a computer-readable medium comprising stored instructions of communications, executable by a processor to perform the method, the method and the apparatus comprising:
a memory (see at least paragraphs 164 and 167, memory); and
 a processor in communication with the memory (see at least paragraphs 164-167, processor) and configured to:
transmit data on a first link of a non-simultaneous transmit and receive (STR) station (STA) configured to communicate use multiple links (see at least Fig. 7 and paragraphs 76-78, a non-STR STA MLD transmits UL A-MPDU on link2);
initiate a medium synchronization delay timer associated with a second link of the non-STR STA in response to complete transmission of the data on the first link (see at least Fig. 7 and paragraphs 76-78, after the non-STR STA MLD finishes the transmission link2, the non-STR STA MLD defers its link1’s backoff counter for a time period equal to the maximal PPDU length); and
transmit data on the second link in response to expiration of the medium synchronization delay countdown timer (see at least Fig. 7 and paragraphs 76-78, the non-STR STA MLD transmits UL A-MPDU on link1 in response to the expiration of the maximal PPDU length);
regarding claims 2 and 18, the transmission of the data on the first link interferes with a reception of signaling on the second link (see at least paragraphs 76-78, non-STR STA MLD operates based on non-simultaneous transmit and receive);
regarding claims 5 and 20, the medium synchronization delay timer expires after a duration value (see at least Fig. 7 and paragraphs 76-78, a time period equal to the maximal PPDU length);
regarding claims 6 and 21, the duration value is received from an access point or defined at the non-STR STA (see at least paragraphs 76-78, a time period equal to the maximal PPDU length);
regarding claims 7 and 22, the processor is further configured to:
determine whether a channel detection has been satisfied (see at least paragraphs 83-86, energy detection level); and
terminate the medium synchronization delay timer based on determining that the channel detection condition has been satisfied (see at least paragraphs 83-86, before a NAVSyncDelay, the NSTR STA MLD may perform a backoff based on an energy level of -82 dBm, where the backoff terminates the NAVSyncDelay);
regarding claims 8 and 23, the channel detection condition corresponds to at least one of: reception of a physical layer (PHY) protocol data unit (PPDU) associated with a valid medium access control PDU (MPDU), reception of a PPDU having a valid transmission opportunity duration, a decoding of a preamble, or completion of a network allocation vector (NAV) synchronization procedure (see at least paragraphs 83-86, valid PPDU with TXOP duration is detected);
regarding claims 10 and 26, the processor is further configured to:
initiate a second medium synchronization delay timer associated with a third link of the non-STR STA in response to complete transmission of the data on the first link (see at least Fig. 7 and paragraphs 76-78, after the non-STR STA MLD finishes the transmission link2, the non-STR STA MLD defers its link1’s backoff counter for a time period equal to the maximal PPDU length);
trigger a CCA countdown timer associated with the third link in response to expiration of the second medium synchronization delay timer (see at least Fig. 7 and paragraphs 76-78, triggering a backoff counter after the time of maximal PPDU length passes); and
transmitting data on the third link in response to expiration of the second CCA countdown timer (see at least Fig. 7 and paragraphs 76-78, the non-STR STA MLD transmits UL A-MPDU on link1 in response to the expiration of backoff counter);
regarding claims 11 and 27, the transmission of the data on the first link interferes with a reception of signaling on the second link and the third link (see at least paragraphs 76-78, non-STR STA MLD operates based on non-simultaneous transmit and receive); and
regarding claim 16, triggering a clear channel assessment (CCA) countdown timer associated with the second link in response to expiration of the medium synchronization delay timer, where the medium synchronization delay timer prevents initiation of the CCA countdown timer for the second link following completion of the transmission of the data on the first link (see at least Fig. 7 and paragraphs 76-78, triggering a backoff counter after the time of maximal PPDU length passes, where the time of maximal PPDU length prevents initiation of the backoff counter after the NSTR STA MLD finishes transmitting the UL A-MPDU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 13, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2021/0266891) in view of Fang et al. (US 2022/0132572).
Regarding claims 3, 12, 19, and 28, Chu discloses all of the subject matter of the claimed invention except that a first frequency of the first link is within an interfering frequency range of a second frequency of the second link and a third frequency of the third link.
Fang, from the same or similar fields of endeavor, discloses or suggests that a first frequency of the first link is within an interfering frequency range of a second frequency of the second link and a third frequency of the third link (see at least Fig. 3A and paragraphs 106-107, self-interference from other channels which the STR-constraint links of ML device is transmitting on).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fang in to the invention of Chu in order to prevent self-interference from other channels.
Regarding claim 13, Chu discloses triggering a clear channel assessment (CCA) countdown timer associated with the second link and transmitting data on the second link (see at least Fig. 7 and paragraphs 76-78, triggering a backoff counter after the time of maximal PPDU length passes, where the non-STR STA MLD transmits UL A-MPDU on link1 in response to the expiration of backoff counter). Chu does not explicitly disclose adjusting an energy detect (ED) threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link.
Fang, from the same or similar fields of endeavor, discloses or suggests adjusting an energy detect (ED) threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link (see at least the abstract and paragraphs 105-127, adjusting energy detection threshold for clear channel assessment when the multi-link network allocation vector is set for the transmission).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fang in to the invention of Chu in order to solve a CCA problem, where the CCA mechanism of a STR-constraint link may be blocked by the self-interference or gets incorrect measurement result when the ML device is transmitting on another STR-constraint link (see at least paragraphs 104 and 105 of Fang).

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2021/0266891) in view of Fischer (US 2021/0195540).
Regarding claims 9 and 24, Chu discloses receiving a block acknowledgement (BA) from an access point (AP) on the first link (see at least Fig. 7 and paragraphs 76-78). However, Chu does not explicitly disclose that the BA includes a network allocation vector (NAV) synchronization of a second AP and adjusting a NAV synchronization procedure of the second link based on the received BA.
Fischer, from the same or similar fields of endeavor, discloses or suggests that the BA includes a network allocation vector (NAV) synchronization of a second AP and adjusting a NAV synchronization procedure of the second link based on the received BA (see at least paragraphs 105-107, the AP provides duration/end time information of the concurrent link2 PPDU and duration/end time information of the concurrent link2 NAV within its BA response to STA1 on link1, where the STA sets NAV for link2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fischer in to the invention of Chu in order to overcome a synchronous transmitter EDCA issue.

Allowable Subject Matter
Claims 4, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is currently rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naribole et al. (US 2021/0076398) discloses multi link TXOP aggregation, where a non-STR STA initiates a suspension countdown timer upon suspending a backoff countdown on another link and, one the suspension countdown reaches zero, the non-STR STA returns to normal operation by resuming the backoff countdown on the link (see at least paragraphs 83-88).
Chu et al. (US 2021/0160347) discloses multi-link communications involving communicating messages with backoff, where a backoff in link2 is deferred until the conclusion that link2’s transmission will not interfere with link1’s transmission when a PPDU is detected in link1 (see at least paragraphs 40-49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        06/10/2022